Citation Nr: 1807961	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  16-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO, inter alia, denied the Veteran's claim for service connection for a body rash.

In May 2017, the Board recharacterized the claim for service connection for a body rash more broadly, as indicated on the title page (consistent with Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009)), and remanded that claim to the Agency of Original Jurisdiction (AOJ) for further development.

Separately, in a previous April 2011 rating decision, the RO denied the Veteran's application to reopen his previously denied claim for service connection for malaria.  As discussed in the remand section below, in May 2011, the Veteran filed a timely notice of disagreement (NOD) as to this denial, but it does not appear that a statement of the case (SOC) has been issued as to the issue raised by this NOD. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In May 2017, the Board remanded the claim for service connection for a skin disability to the AOJ for further development, specifically to afford the Veteran a VA examination for his claimed skin disability.  A VA Compensation and Pension Examination Inquiry reflects that a request for an examination of the skin was initiated in June 2017.  In a July 2017 miscellaneous VA examination note, a physician stated that the Veteran had surgery eight days ago and to "[p]lease resubmit in 6-8 weeks."  Another VA Compensation and Pension Examination Inquiry reflects that a request for an examination of the skin was again initiated in August 2017.  A September 2017 Report of General Information (VA Form 27-0820) indicates that the RO attempted to contact both the Veteran and the Compensation & Pension Office by telephone to find out the status of the VA skin examination, but that there was no answer.  A subsequent October 2017 VA document indicates that the request for a VA skin examination was cancelled as of October 4, 2017 because the Veteran failed to RSVP.  It was noted that the Veteran had not contacted the Compensation & Pension Office with regard to scheduling a VA examination, and that attempts to schedule a VA examination (via telephone and an August 2017 RSVP letter) were made.

Generally, there are specific consequences for a claimant's failure without good cause to report for a VA examination.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  However, in this case, with regard to the first June 2017 attempt to schedule a VA skin examination, as the Veteran had recently undergone surgery, he had good cause for not appearing at any scheduled VA examination and/or for not responding to any requests to schedule a VA examination.  

In addition, with regard to the second August 2017 attempt to schedule a VA skin examination, it is unclear who is at fault for the inability to schedule the Veteran for such examination.  In this regard, the above noted records do not provide a clear picture as to the communications and/or sequence of events with regard to the scheduling of the VA examination, and the August 2017 RSVP letter referenced in the October 2017 VA document does not appear in the claims file.  Moreover, a November 2017 VA treatment note indicates that the Veteran has significant difficulties with ambulation, and in a September 2016 statement (VA Form 21-4138), the Veteran indicated that his health did not allow him to travel.  Therefore, giving the Veteran the benefit of the doubt and to ensure due process, the Board finds that the Veteran had good cause for not responding to the requests to schedule a VA examination. Sprinkle v. Shinseki, 733 F.3d 1180, 1185 (Fed. Cir. 2013) (veterans and other claimants are entitled to due process during VA proceedings).

Furthermore, the Veteran previously asserted that he contracted a body rash while serving in Korea, and that he had skin problems since that time.  However, since the Board's prior remand and the AOJ's attempts to schedule a VA skin examination, in a January 2018 Informal Hearing Presentation (IHP), the Veteran's representative set forth an alternative theory of the etiology of the Veteran's current skin disability.  He asserted that the Veteran was infected with the HTLV-1 virus while serving in Japan, most likely through sex workers, as he contracted sexually transmitted diseases in service; and that one of the most common side effects of the HTLV-1 virus was the development of a rash-like dermatitis.  

Based on the foregoing, especially in light of the Veteran's difficulties with ambulation and inability to travel, the Board finds that a remand is necessary to afford the Veteran a VA opinion regarding the etiology of his claimed skin disability, to specifically include consideration of the theory relating to contracting HTLV-1 during overseas service.  Notably, the duty to assist statute and regulation do not require that examination be conducted, but rather, makes VA responsible for providing "a medical examination or obtaining a medical opinion" when review of the record reflects it is necessary to render a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

With regard to the application to reopen, as noted above, in an April 2011 rating decision, the RO denied the Veteran's application to reopen his previously denied claim for service connection for malaria.  In May 2011, the Veteran submitted a copy of the first page of the April 2011 rating decision, in which he wrote "I DISAGREE" as well as "1. CHECK MY DD2-14" and "2. MEDICAL RECORDS."  The Board construes this correspondence, taken as a whole, as a timely NOD.  See Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement.") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  Although recent amendments to VA's regulations require that a NOD be on a specific form, these amendments are only effective March 24, 2015 (see 79 Fed. Reg. 57660 (Sept. 25, 2014)), and therefore do not apply to the Veteran's May 2011 correspondence.  As no SOC has been issued, a remand is necessary to remedy this procedural deficiency.  See 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

The Board notes that in the October 2014 rating decision, in which the RO denied the Veteran's claim for service connection for a body rash, the RO also denied the Veteran's application to reopen his previously denied claim for service connection for malaria (stemming from a January 2014 request to reconsider service connection for malaria).  Although the Veteran did not file a timely NOD as to the denial of the application to reopen, the Veteran's timely appeal of the April 2011 rating decision had already placed this issue in appellate status.  Consequently, that claim remained pending.  See Myers v. Principi, 16 Vet. App. 228 (2002) (where a veteran had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim becomes final).  See also Jones v. Shinseki, 23 Vet. App. 122, 125 (2009), aff'd, 619 F.3d 1368 (Fed. Cir. 2010) ("[O]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's current skin disability(ies).  The claims file must be sent to the designated physician for review.

The physician should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's current skin disability(ies) (i.e., disability(ies) that the Veteran has had since approximately January 2014 when he filed his claim) had its onset in or is related to service, to specifically include his overseas service during the Korean Conflict.

In formulating this opinion, the physician is requested to address the theory of entitlement relating to contracting the HTLV-1 virus set forth by the Veteran's representative in the January 2018 IHP, as well as the Veteran's reports of continuous skin problems since service.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports in this regard are credible (to include his reports concerning his interactions with sex workers overseas during service and his reports concerning onset and continuity of skin symptoms).

2.  Issue a SOC on the issue of whether new and material evidence has been received to reopen a claim for service connection for malaria.  Notify the Veteran and his representative that a timely substantive appeal is required to complete an appeal on this issue and afford them an appropriate amount of time to do so.  Thereafter, return this claim to the Board in compliance with the appropriate appellate procedures, if appropriate.

3.  After the above development has been completed, readjudicate the issue of entitlement to service connection for a skin disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental SOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




